 

Exhibit 10.2

 

Coal Purchasing Agreement

 

Seller: Henan Shenhuo Guomao Ltd.

 

Buyer: Henan Province Pingdingshan Hongli Coal & Coke Co., Ltd.

 

Signed date: 01-05-2015

 

Product type: thin coke coal

 

Quantity: 300,000 tons/year; delivered monthly

 

Terms: all shipping/delivering and related cost will be borne by the Buyer;
price will be adjusted according to the market which will be delivered in a
notice; the Seller will not bear any responsibilities if any causes such as
under production, geological condition or untimely payment; once out of the
mine, the Buyer will be responsible for the quality and quantity.

 

Duration of the Agreement: 2015-01-01 to 2015-12-31

 



 

 